Citation Nr: 0528214	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  00-20 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971.  The record reflects that he served in Vietnam 
as a general vehicle mechanic.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends his hepatitis C was incurred during 
active duty through exposure to tainted needles while 
donating blood.  The Board is of the opinion that a VA 
examination would be probative in ascertaining the etiology 
of his hepatitis C.

The veteran supplied a statement from a private physician, 
Dr. John Recht, and a statement from the Gastrointestinal 
Associates of Rockland.  Dr. Recht opined that it is "as 
least likely as not" the veteran's hepatitis originated 
during service, and the Gastrointestinal Associates merely 
concluded the veteran has had hepatitis "for many years."  
However, the statements proffered by Dr. Recht and the 
Gastrointestinal Associates are inadequate for adjudication 
purposes as the record does not show the authors reviewed the 
veteran's service medical history.  In this regard, the Board 
notes the veteran's service medical records (SMRs) show no 
evidence of routine blood donations, but do demonstrate a 
history of heroin use and in-service treatment for substance 
abuse.

VA has a duty to assist veterans by providing medical 
examinations when necessary to decide the claim. 38 C.F.R. §  
3.159(c)(4) (2005).  On remand, the veteran should be 
afforded a VA examination to determine the relationship, if 
any, between his hepatitis and his active military service.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
hepatitis C.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review.  

Based on the examination results, the 
review of the claims folder and sound 
medical principles, the examiner should 
provide an opinion with respect to the 
currently present hepatitis as to whether 
there is a 50 percent or better 
probability that it is etiologically 
related to the veteran's exposure to 
tainted blood while donating blood in 
service or whether it is more likely that 
the hepatitis is related to drug abuse or 
a post-service risk factor.  The 
supporting rationale for the opinion 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines is warranted.
Then, the RO or the AMC should 
readjudicate the claim for service 
connection for hepatitis C based on a de 
novo review of all of the pertinent 
evidence.  

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  

The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                 
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

